DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “stabilizer”, as claimed in claims 5-6 and 12-13, must be shown or the feature canceled from the claim(s).  No new matter should be entered. Examiner notes that “a stabilizer ring (not shown) corresponding size and shape of each external frame” is recited in Applicants paragraphs [0022], [0025], and [0029], However, the “stabilizer” is not shown in the drawings, and it is therefore unclear with regard to its structural configuration. Additionally, the configuration including “the interior frame comprises a first surface and a second surface, wherein a first attachment frame is attached to the first surface and a second attachment frame is attached to the second surface forming a single unit”, as claimed in claim 9, is not illustrated in the Figures. Examiner notes that a configuration including “a first attachment frame” attached to the first surface of the interior frame, and “a second attachment frame” attached to the second surface of the interior frame is not illustrated in the drawings, or described in the specification as originally filed. Additionally, the terms “a first attachment frame” and “a second attachment frame” are not mentioned in the specification. 
Further, the configuration including “a first external frame being attached to the exterior side and a second external frame being attached to the interior side via the inner 
Further, a configuration including “an inner protective layer, the inner protective layer having a diameter corresponding in size and shape to a diameter in an opening in a base, the opening in the base being sized to accommodate an animal a size of typical household pet, the 7inner protective layer having an interior width piece that corresponds to the width of the base, the inner protective layer having external flaps attached to the interior width piece, the external flaps being capable of attaching to the base via an area adjacent to the base opening”, as claimed in claims 7 and 14, is not shown in combination with the assembly components required in claims 1 and 8, from which claims 7 and 14 depend. In other words, “an inner protective layer”, “a width piece” and “external flaps” are illustrated in Applicants Figure 1C, however, it is entirely unclear how the elements of Figure 1C would interact with the numerous structural elements claimed in claims 1 and 8 which are required in claims 7 and 14 (i.e. elements 7, 8, and 9 are not shown or sufficiently described in a way that discloses their relationship with “at least one external frame”, “a baffle sheet”, “an interior frame” , “an attachment frame”, etc.).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Examiner notes that numerous terms lacking a definite article (i.e. “a”, “the”, “said”, etc.) are recited throughout the claims (for example “baffle opening” in claim 1, “typical household pet” in claim 7, “baffle opening” in claim 8, etc.). These terms render the corresponding claim indefinite, since the terms are unclear with regard to proper antecedent basis. 
Examiner notes that the claims are replete with examples of indefiniteness and the examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy.
Claim 1 recites “the base”. This lacks proper antecedent basis and is unclear. Additionally, the term “a base” is recited later in the claim, and it is unclear if the recitations of “the base” and “a base” are referring the same structural elements. Appropriate correction is required. 
Claim 1 recites “the inner surface”. This lacks proper antecedent basis and is unclear. Appropriate correction is required. 
Claim 1 recites “the base opening”. This lacks proper antecedent basis and is unclear. Appropriate correction is required. 
Claim 1 recites “the baffle opening being in shape”. This renders the claim indefinite, as the phrase “in shape” is vague and unclear (i.e. what is “in shape”?). Appropriate correction is required.
Claims 1, 7-8, and 14 recite “a typical household pet”. This renders the claim indefinite, as “a typical household pet” is vague and unclear (i.e. what exactly is “a typical household pet”? What kind of a household pet would be considered “typical”?). Appropriate correction is required.
Claim 2 recites “a first external frame being attached to the exterior side and a second external frame being attached to the interior side via the inner surface, whereby when attachment of both external frames is achieved, a double baffle portal is formed”. This renders the claim indefinite, as “a first external frame” and “a second external frame” are not illustrated in the Figures, or mentioned in the specification, and are therefore unclear with regard to their specific structural configuration.
Claims 5-6 and 12-13, recite “a stabilizer corresponding size and shape of the attachment frame”. This renders the claim indefinite, as a “stabilizer” is not shown in the drawings or sufficiently described in the disclosure as originally filed, and it is therefore unclear what exactly is being claimed with regard to the specific structural configuration of the “stabilizer”. Appropriate correction is required.
Claim 7 recites “the inner protective layer having external flaps attached to the interior width piece, the external flaps being capable of attaching to the base via an area adjacent to the base opening”. This renders the claim indefinite, as the term “external flaps” is vague and unclear. Applicant identifies element 9 as “external flaps” in paragraph [0020], however, it is entirely unclear how Applicants element 9 would be considered “external flaps attached to the interior width piece, the external flaps being capable of attaching to the base via an area adjacent to the base opening. It is therefore unclear what is intended to be claimed by the term “external flaps”. Appropriate correction is required.
Claims 7 and 14 recite “an inner protective layer, the inner protective layer having a diameter corresponding in size and shape to a diameter in an opening in a base, the opening in the base being sized to accommodate an animal a size of typical household 
Claim 8 recites “the baffle opening being in shape”. This renders the claim indefinite, as the phrase “in shape” is vague and unclear (i.e. what is “in shape”?). Appropriate correction is required.
Claim 9 recited “the interior frame comprises a first surface and a second surface, wherein a first attachment frame is attached to the first surface and a second attachment frame is attached to the second surface forming a single unit”. This renders the claim indefinite, as a configuration including “a first attachment frame” attached to the first surface of the interior frame, and “a second attachment frame” attached to the second surface of the interior frame is not illustrated in the drawings, or described in the 
Claims 3-4 and 10-11 are rejected as depending from a rejected base claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Timmons (US 2012/0137586).
Regarding claim 1, as best understood, Timmons discloses a portal comprising: at least one external frame (Figures 1-3, element 12), the external frame having an outer diameter and an interior diameter with an opening, the opening of the interior diameter corresponding in size and shape to the opening in the base (Figures 1-3, considered to be element 16 or element 28), the inner surface being capable of attaching to the base via an area adjacent to the base opening such that the opening of 
Regarding claim 2, as best understood, Timmons discloses whereby the base (Figure 3, element 16) is comprised of an exterior side and an interior side, a first external frame (Figures 1-3, element 32) being attached to the exterior side and a second external frame (Figures 1-3, element 28) being attached to the interior side via the inner surface, whereby when attachment of both external frames is achieved, a double baffle portal is formed.  
Regarding claim 3, as best understood, Timmons discloses wherein the base is a door (Figures 1-3, element 16).  
Regarding claim 4, as best understood, Timmons discloses wherein the base is an insert (Figures 1-3, element 28 or 16).  
Regarding claim 5, as best understood, Timmons discloses wherein the external frame having an exterior side, the baffle material being attached to the exterior side of the external frame (See Figure 3) wherein the baffle material has an outward facing surface and wherein a stabilizer (Figures 1-3, element 32) corresponding size and shape of the external frame is placed on an outward facing surface of the baffle material aligning with the external frame.  
Regarding claim 6, as best understood, Timmons discloses wherein the first external frame having an exterior side and the second external frame having an exterior side, the baffle material being attached to each exterior side (Figures 1-3, element 40), wherein the baffle material has an outward facing surface and wherein a stabilizer (Figures 1-3, element 32) corresponding size and shape of each external frame is placed on the outward facing surface of the baffle material aligning with its corresponding external frame.  


Claims 1-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Barmakian (US 4,938,169).
Regarding claim 1, as best understood, Barmakian discloses a portal comprising: at least one external frame (Figures 3 and 5, element 22), the external frame having an outer diameter and an interior diameter with an opening, the opening of the interior diameter corresponding in size and shape to the opening in the base (Figures 1-5, element 14), the inner surface being capable of attaching to the base via an area adjacent to the base opening such that the opening of the interior diameter is aligned 
Regarding claim 2, as best understood, Barmakian discloses whereby the base is comprised of an exterior side and an interior side, a first external frame being attached to the exterior side and a second external frame being attached to the interior side via the inner surface, whereby when attachment of both external frames is achieved, a double baffle portal is formed (See Figure 5, considered right and left element 22).  
Regarding claim 3, as best understood, Barmakian discloses wherein the base is a door (Figures 1-5, element 14).  
Regarding claim 4, as best understood, Barmakian discloses wherein the base is an insert (Figures 1-5, element 14 is an “insert”).  
Regarding claim 5, as best understood, Barmakian discloses wherein the external frame having an exterior side, the baffle material being attached to the exterior side of the external frame wherein the baffle material has an outward facing surface and wherein a stabilizer (Figure 3, considered right side portion of element 22 (as viewed from Figure 3), including area of element 28) corresponding size and shape of the external frame is placed on an outward facing surface of the baffle material aligning with the external frame.  
Regarding claim 6, as best understood, Barmakian disclose wherein the first external frame having an exterior side and the second external frame having an exterior side, the baffle material being attached to each exterior side, wherein the baffle material has an outward facing surface and wherein a stabilizer (Figure 3, considered right and left side portion of element 22 (as viewed from Figure 3), including area of element 28) corresponding size and shape of each external frame is placed on the outward facing surface of the baffle material aligning with its corresponding external frame.  
Regarding claim 7, as best understood, Barmakian discloses further comprising an inner protective layer (Figure 3, element at least element 26), the inner protective layer having a diameter corresponding in size and shape to a diameter in an opening in a base, the opening in the base being sized to accommodate an animal a size of typical household pet, the 7inner protective layer having an interior width piece (Figure 3, element 28) that corresponds to the width of the base, the inner protective layer having external flaps (Figure 1, element 18) attached to the interior width piece, the external flaps being capable of attaching to the base via an area adjacent to the base opening.  
Regarding claim 8, as best understood, Barmakian discloses a portal comprising: an interior frame (Figures 1-5, area of element 26) comprising an outer diameter and an interior diameter with an opening, the outer diameter corresponding in size and shape to a diameter of an opening in a base (Figures 1-5, element 14), the interior frame capable of being inserted in an inner diameter in the opening in the base, the opening being sized to accommodate an animal a size of typical household pet, at least one attachment frame (Figures 3 and 5, portion of element 22 including area of element 30) with an outer diameter and an interior diameter with an opening (See Figure 3), the outer diameter corresponding in size and shape to the outer diameter of the interior frame, the attachment frame capable of being inserted in the inner diameter in the opening in the base (See Figures 3 and 5), the opening in the attachment frame corresponding in size and shape to the opening of the interior frame, the attachment frame having an exterior side and an interior side (See Figures 3 and 5); the interior side of the attachment frame being capable of connecting to the interior frame such that the opening of the attachment frame and the opening of the interior frame are aligned and the outer diameter of the attachment frame and the outer diameter interior frame are aligned, the attachment frame being attached to a baffle material sheet (Figures 1-5, element 16), the baffle material sheet being comprised of baffle opening, the baffle opening being in shape and the baffle opening having a center point and being comprised of a plurality of triangular flaps (See Figure 2), each triangular flap comprising a central angled shaped point such that each one of the central angled shaped points meet in the center point of the baffle opening to form a barrier when in a closed orientation, the baffle material sheet being comprised of a flexible insulating 
Regarding claim 9, as best understood, Barmakian discloses wherein the interior frame comprises a first surface and a second surface, wherein a first attachment frame is attached to the first surface and a second attachment frame is attached to the second surface forming a single unit (See Figure 5, right and left portion of element 22 including area of element 30), said single unit capable of being inserted into the opening in the base forming a double baffled portal (See Figure 3).  
Regarding claim 10, as best understood, Barmakian discloses wherein the base is a door (Figure 3, element 14).  
Regarding claim 11, as best understood, Barmakian discloses wherein the base is an insert (Figure 3, element 14 is considered to be an “insert”).  
Regarding claim 12, as best understood, Barmakian discloses wherein the attachment frame having an exterior side (See Figures 1-5, element 22 includes numerous “sides”), the baffle material being attached to the exterior side of the attachment frame wherein the baffle material has an outward facing surface and wherein a stabilizer (Figure 3, considered right side portion of element 22 (as viewed from Figure 3), including area of element 28) corresponding size and shape of the attachment frame is placed on an outward facing surface of the baffle material aligning with the attachment frame.  
Regarding claim 13, as best understood, Barmakian discloses wherein the first attachment frame having an exterior side and the second attachment frame having an exterior side, the baffle material being attached to the each exterior side (See Figure 3), wherein the baffle material has an outward facing surface and wherein a stabilizer (Figure 3, considered right and left side portion of element 22 (as viewed from Figure 3), including area of element 28) corresponding size and shape of each attachment frame is placed on the outward facing surface of the baffle material aligning with its corresponding attachment frame.  
Regarding claim 14, as best understood, Barmakian discloses further comprising an inner protective layer (Figure 3, area of element 26), the inner protective layer having a diameter corresponding in size and shape to a diameter in an opening in a base, the opening in the base being sized to accommodate an animal a size of typical household pet, the inner protective layer having an interior width piece (Figure 3, area of element 28) that corresponds to the width of the base, the inner protective layer having external flaps (Figure 3, element 30) attached to the interior width piece, the external flaps being capable of attaching to the base via an area adjacent to the base opening.


Claims 1-4, 7-9, and 12-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Turenne (US 2,832,406).
Regarding claim 1, as best understood, Turenne discloses a portal comprising: at least one external frame (Figures 1-5, elements 10 and 12), the external frame having an outer diameter and an interior diameter with an opening, the opening of the interior 
Regarding claim 2, as best understood, Turenne discloses whereby the base is comprised of an exterior side and an interior side, a first external frame (Figures 1-5, element 10) being attached to the exterior side and a second external frame (Figures 1-5, element 12) being attached to the interior side via the inner surface, whereby when attachment of both external frames is achieved, a double baffle portal is formed.  
Regarding claim 3, as best understood, Turenne discloses wherein the external frame having an exterior side, the baffle material being attached to the exterior side of the external frame wherein the baffle material has an outward facing surface and 
Regarding claim 4, as best understood, Turenne discloses wherein the first external frame having an exterior side and the second external frame having an exterior side, the baffle material being attached to each exterior side, wherein the baffle material has an outward facing surface and wherein a stabilizer (Figures 1-5, element 26) corresponding size and shape of each external frame is placed on the outward facing surface of the baffle material aligning with its corresponding external frame.  
Regarding claim 7, as best understood, Turenne discloses further comprising an inner protective layer (Figures 1-5, elements 14 and 16), the inner protective layer having a diameter corresponding in size and shape to a diameter in an opening in a base (Figures 1-5, element 20), the opening in the base being sized to accommodate an animal a size of typical household pet, the 7inner protective layer having an interior width piece that corresponds to the width of the base, the inner protective layer having external flaps attached to the interior width piece, the external flaps being capable of attaching to the base via an area adjacent to the base opening.  
Regarding claim 8, as best understood, Turenne discloses a portal comprising: an interior frame (Figures 1-5, at least elements 14 and 16) comprising an outer diameter and an interior diameter with an opening, the outer diameter corresponding in size and shape to a diameter of an opening in a base (Figures 1-5, element 20), the interior frame capable of being inserted in an inner diameter in the opening in the base, the opening being sized to accommodate an animal a size of typical household pet, at 
Regarding claim 9, as best understood, Turenne discloses wherein the interior frame comprises a first surface and a second surface, wherein a first attachment frame 
Regarding claim 12, as best understood, Turenne discloses wherein the attachment frame having an exterior side, the baffle material being attached to the exterior side of the attachment frame wherein the baffle material has an outward facing surface and wherein a stabilizer (Figures 1-5, element 26) corresponding size and shape of the attachment frame is placed on an outward facing surface of the baffle material aligning with the attachment frame.  
Regarding claim 13, as best understood, Turenne discloses wherein the first attachment frame has an exterior side and the second attachment frame has an exterior side, the baffle material being attached to the each exterior side, wherein the baffle material has an outward facing surface and wherein a stabilizer (Figures 1-5, element 26) corresponding size and shape of each attachment frame is placed on the outward facing surface of the baffle material aligning with its corresponding attachment frame.  
Regarding claim 14, as best understood, Turenne discloses further comprising an inner protective layer (Figures 1-5, element 16), the inner protective layer having a diameter corresponding in size and shape to a diameter in an opening in a base, the opening in the base being sized to accommodate an animal a size of typical household pet, the inner protective layer having an interior width piece that corresponds to the width of the base, the inner protective layer having external flaps (Figures 1-5, at least elements 36, 38, 40) attached to the interior width piece, the external flaps being capable of attaching to the base via an area adjacent to the base opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634